Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 24 May 2022 has been entered. Applicant’s remarks filed 24 May 2022 are acknowledged.
Claim 4-10 are cancelled. Claims 1-3 and 11-29 are pending. Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-3 and 11-14 are under examination to the extent they read on the elected species: C-a) wherein the biocompatible material is a collagen sponge. Claims 1-3, 11 and 14 read on the elected species.

Claim Rejections Withdrawn
The rejection of claims 1-3 under 35 U.S.C. 103, as being unpatentable over Gregory et al. (US 2014/0328858 A1, Pub. Date: Nov. 6, 2014), in view of Castello et al. (Cell, 2012, Vol. 149(6):1393-1406), and further in view of Lieberman et al. (US 2006/0293262 A1, Pub. Date: Dec. 28, 2006), is withdrawn in response to Applicant’s amendment of independent claim 1 to exclude polymers as the biocompatible material in the composition.
The rejection of claims 1-3 and 14 under 35 U.S.C. 103, as being unpatentable over Federov et al. (US 2011/0263675 A1, Pub. Date: Oct. 27, 2011), in view of Castello et al. (2012), and further in view of Lieberman et al. (US 2006/0293262 A1), is withdrawn in response to Applicant’s amendment of the claims as above.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 remain rejected under 35 U.S.C. 103, as being unpatentable over Gregory et al. (US 2014/0328858 A1, Pub. Date: Nov. 6, 2014), in view of Castello et al. (Cell, 2012, Vol. 149(6):1393-1406), and further in view of Paukshto et al. (US 2018/0214575 A1, Pub. Date: Aug. 2, 2018, Priority Date: Jul. 24, 2015), for reasons set forth in the following.
Applicant argues that the claims have been amended to focus on biomaterials particularly suitable for delivery to bone, in view of the intended use of the composition for preventing bone loss and/or stimulating bone healing, and that Paukshuto does not describe the use of materials intended for delivery to bone. Applicant also argues that Paukshuto does not teach the use of a collagen sponge for delivering siRNA, and the scaffold described by Paukshuto is a tubular structure, not a sponge. Applicant further argues that Paukshuto does not describe the delivery of siRNA, but instead describes the delivery of mRNA vectors for protein expression.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Gregory teaches agents that inhibit TUTase expression or activity, wherein the TUTase is Zcchc11 or Zcchc6, and wherein the agents include small inhibitory RNA (RNAi), such as siRNA [0008] [0184]. Gregory teaches that the agents can be used to produce a pharmaceutical composition with a pharmaceutically acceptable carrier for delivering the composition to a subject, e.g., for the treatment of cancer [0009] [0193].
Gregory teaches as set forth above. Gregory, however, does not teach wherein the siRNA is capable of binding to SEQ ID NO: 1, nor teaches that the pharmaceutical composition comprises a collagen sponge (claims 1, 11).
Castello teaches human zinc finger-CCHC (zf-CCHC) and its mRNA sequence (see Figure 5, and for sequence, see attached NCBI webpage for NCBI Reference Sequence NM_024617.3, in which the Castello reference is shown as “REFERENCE 7” on page 2 of the NCBI webpage). The instant SEQ ID NO: 1 corresponds to the nucleic acid sequence of human ZCCHC6, transcript variant 1 (5696 nucleotides). ZCCHC6 is also known as TUT7, and the sequence shown in the NCBI webpage is human TUT7, transcript variant 1 (5695 nucleotides).
Paukshto further teaches compositions for targeted delivery of nucleic acid-based therapeutics. Paukshto teaches that the composition comprising an aligned fibrillar material enabling attachment of cells and a nucleic acid molecule that modulates gene expression of the cells attached to the fibrillar material, wherein the fibrillar material is collagen scaffold, and the nucleic acid is, e.g., siRNA (see claims). The collagen scaffold taught by Paukshto meets the limitation as “collagen sponge” recited in the instant claims. Paukshto teaches that the targeted delivery of a nucleic acid, e.g., siRNA, can modulate local cell response or cell differentiation and be used for cancer treatment [0072] [0074]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Paukshto’s method to make a pharmaceutical composition comprising an siRNA that targets the mRNA of human ZCCHC6. One of ordinary skill in the art would have been motivated to do so, because Gregory teaches producing a pharmaceutical composition comprising an siRNA that inhibits the expression or activity of Zcchc6, Castello further teaches the nucleic acid sequence of human zinc finger-CCHC (zf-CCHC), and Paukshto furthermore teaches a targeted delivery system suitable for siRNA therapeutics, said delivery system contains a collagen scaffold material. Therefore, the combined teachings provide a reasonable expectation of success in making a pharmaceutical composition effective for inhibiting human Zcchc6.
With respect to Applicant’s arguments that Paukshuto does not describe the use of materials intended for delivery to bone, however, Paukshuto teaches the use of the same material, i.e., collagen scaffold (which meets the limitation as collagen sponge), for targeted delivery of a nucleic acid, e.g., siRNA, to cells. The preamble phrase “for preventing bone loss and/or stimulating bone healing” merely states the intended use of the invention and it is not considered a limitation for the composition. With respect to Applicant’s arguments that the scaffold described by Paukshuto is a tubular structure, not a sponge, however, the tubular structure is the form prepared from the collagen scaffold material. Paukshto teaches the use of collagen scaffold for delivery of a nucleic acid, e.g., siRNA, and the collagen scaffold material meets the limitation of collagen sponge. Applicant argues that Paukshuto only describes the delivery of mRNA vectors for protein expression, but not the delivery of siRNA. Paukshuto, however, specifically lists siRNA as the nucleic acid suitable for delivery with the composition of the invention (see, e.g., claims 6). While Paukshuto describes the delivery of nucleic acid vectors, Paukshuto also teaches that the composition is suitable for delivery of other types of nucleic acid molecules, including siRNA. One of ordinary skill in the art would find it prima facie obvious to use Paukshto’s method to make a pharmaceutical composition comprising an siRNA that targets the mRNA of human ZCCHC6.
For the foregoing reasons, the rejection is maintained.

Claims 1-3, 11 and 14 remain rejected under 35 U.S.C. 103, as being unpatentable over Federov et al. (US 2011/0263675 A1, Pub. Date: Oct. 27, 2011), in view of Castello et al. (2012), and further in view of Paukshto et al. (US 2018/0214575 A1), for reasons set forth in the following.
Applicant argues that the claims have been amended to focus on biomaterials particularly suitable for delivery to bone, in view of the intended use of the composition for preventing bone loss and/or stimulating bone healing, and that Paukshuto does not describe the use of materials intended for delivery to bone. Applicant also argues that Paukshuto does not teach the use of a collagen sponge for delivering siRNA, and the scaffold described by Paukshuto is a tubular structure, not a sponge. Applicant further argues that Paukshuto does not describe the delivery of siRNA, but instead describes the delivery of mRNA vectors for protein expression.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Federov teaches the use of an siRNA specific for a gene from Tables 2-5 in the manufacture of a medicament for inhibiting differentiation of mesenchymal stem cells (MSCs) toward the osteogenic cell fate [0011]. Zcchc6 is included in the genes listed in Table 4 (ENST00000375947, which corresponds to human ZCCHC6/TUT7 sequence) (p. 57, bottom portion). Federov teaches introducing the siRNA into MSCs [0007].
Federov teaches as set forth above. Federov, however, does not teach wherein the siRNA is capable of binding to SEQ ID NO: 1, nor teaches that the composition comprises a collagen sponge (claims 1, 11).
Castello teaches human zinc finger-CCHC (zf-CCHC) and its mRNA sequence (see Figure 5, and for sequence, see attached NCBI webpage for NCBI Reference Sequence NM_024617.3, in which the Castello reference is shown as “REFERENCE 7” on page 2 of the NCBI webpage). The instant SEQ ID NO: 1 corresponds to the nucleic acid sequence of human ZCCHC6, transcript variant 1 (5696 nucleotides). ZCCHC6 is also known as TUT7, and the sequence shown in the NCBI webpage is human TUT7, transcript variant 1 (5695 nucleotides).
Paukshto further teaches compositions for targeted delivery of nucleic acid-based therapeutics. Paukshto teaches that the composition comprising an aligned fibrillar material enabling attachment of cells and a nucleic acid molecule that modulates gene expression of the cells attached to the fibrillar material, wherein the fibrillar material is collagen scaffold, and the nucleic acid is, e.g., siRNA (see claims). The collagen scaffold taught by Paukshto meets the limitation as “collagen sponge” recited in the instant claims. Paukshto teaches that the targeted delivery of a nucleic acid, e.g., siRNA, can modulate local cell response or cell differentiation and be used for cancer treatment [0072] [0074]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Paukshto’s method to prepare a composition comprising an siRNA that targets the mRNA of human ZCCHC6 with MSCs and a collagen scaffold. One of ordinary skill in the art would have been motivated to do so, because Federov teaches introducing an siRNA specific for human Zcchc6 into MSCs, Castello further teaches the nucleic acid sequence of human zinc finger-CCHC (zf-CCHC), and Paukshto furthermore teaches a targeted delivery system suitable for siRNA therapeutics, said delivery system contains a collagen scaffold material. Therefore, the combined teachings provide a reasonable expectation of success in making a composition effective for inhibiting human Zcchc6 in the MSCs.
With respect to Applicant’s arguments that Paukshuto does not describe the use of materials intended for delivery to bone, however, Paukshuto teaches the use of the same material, i.e., collagen scaffold (which meets the limitation as collagen sponge), for targeted delivery of a nucleic acid, e.g., siRNA, to cells. The preamble phrase “for preventing bone loss and/or stimulating bone healing” merely states the intended use of the invention and it is not considered a limitation for the composition. With respect to Applicant’s arguments that the scaffold described by Paukshuto is a tubular structure, not a sponge, however, the tubular structure is the form prepared from the collagen scaffold material. Paukshto teaches the use of collagen scaffold for delivery of a nucleic acid, e.g., siRNA, and the collagen scaffold material meets the limitation of collagen sponge. Applicant argues that Paukshuto only describes the delivery of mRNA vectors for protein expression, but not the delivery of siRNA. Paukshuto, however, specifically lists siRNA as the nucleic acid suitable for delivery with the composition of the invention (see, e.g., claims 6). While Paukshuto describes the delivery of nucleic acid vectors, Paukshuto also teaches that the composition is suitable for delivery of other types of nucleic acid molecules, including siRNA. One of ordinary skill in the art would find it prima facie obvious to use Paukshto’s method to make a pharmaceutical composition comprising an siRNA that targets the mRNA of human ZCCHC6.
For the foregoing reasons, the rejection is maintained.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 17, 2022